PER CURIAM
In this mental commitment case, the trial court failed to advise appellant of her rights under ORS 426.100. As we held in State v. May, 131 Or App 570, 888 P2d 14 (1994), advisement of those rights is mandatory, and a failure to advise or to determine that there has been a knowing and voluntary waiver of the right to be advised requires reversal.
The state contends that the error was not preserved in the trial court. We conclude that the error is apparent on the face of the record, ORAP 5.45(2), and that it is an egregious one. We exercise our discretion to review the error. Ailes v. Portland Meadows, Inc., 312 Or 376, 381, 823 P2d 956 (1991).
Reversed and remanded.